DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

1.	Claim(s) 1, 3-6, 8-11, 13-15, 17-21 and 22 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hevesi (US Pub 20130057951).
Regarding claim 1 and 18: Hevesi teaches a coated article as well as an IG unit comprising at least a first ply connected to, and spaced from a second ply with a solar control coating over the first ply’s second surface (see abstract, 0006, 0074). 
	The coating comprises 

    PNG
    media_image1.png
    34
    547
    media_image1.png
    Greyscale

The above coating comprises a first phase adjustment layer (D1), a first metal functional layer (IR1), a first primer layer (Abs1 and/or B1), a second phase adjustment layer (D2), a second metal functional layer (IR2), a second primer layer (B2), a third phase adjustment layer (D3), a third metal functional layer (IR3), a third primer layer (B3) and a fourth phase adjustment layer (D4).
Hevesi’s IR1 is a single IR reflecting film corresponding to a first metal functional layer as claimed. 
Hevesi’s first primer layer (Abs1 and/or B1) includes titanium (see 0035, 0081-0082, Examples) and has a thickness as claimed (see Examples 2, 7-10, 12, 20-21, 23-27 in Table 1 wherein Abs1 and B1, both including Ti, is a composite layer having a total thickness falling within the range claimed, Examples 14-15, 17 and 19 in Table 1 wherein Abs1 is a single layer of Ti having a thickness within the range claimed and B1 in Table 1 is a single layer including Ti (i.e. TiOx) and although not shown in the Table 
Hevesi’s third metal functional layer comprises an absorptive film Abs3 of Cu (0092) over an IR reflective film IR3 comprising silver. 
Although Hevesi’s example has the AB3 film of Cu over the infrared reflective film instead of under the infrared reflective film as required by the claim, as Hevesi does teach that their absorptive films can be placed underneath their IR reflective films instead of over (i.e. see Abs3’ for example) (0048), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a layer sequence claimed. Alternatively, it would have been obvious in view of Hevesi’s disclosure to have the infrared reflective film over the AB3 of copper with a reasonable expectation of success. 
Regarding claims 3-4, 19 and 20: The first metal functional layer is an IR reflective film comprising a continuous metallic silver film. The second metal functional layer is an infrared reflective continuous metallic film comprising silver.
Regarding claim 5: As discussed, the second metal functional layer is an IR reflective continuous metallic film and has an absorptive film ABs2 thereon. Although Hevesi’s Example includes Ti instead of NiCr for this absorptive film Abs2, as Hevesi teaches that absorptive films of their invention can be NiCr (0035), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a NiCr absorptive film in a location as claimed. Alternatively, it would have been obvious in view of Hevesi’s disclosure to have the infrared reflective film over the AB2 of NiCr with a reasonable expectation of success. 
Regarding claim 6: The AB3 film can have a thickness as claimed (0055, Table 1). 
Regarding claim 8: The first phase adjustment layer comprises a first zinc stannate film and a ZnO second film (0079). The second phase adjustment layer and third phase adjustment layer can each comprise a ZnO film, a second zinc stannate film and a third ZnO film (see 0086, 0091) and the fourth phase adjustment layer comprises a first ZnO film and a second zinc stannate film (0084). 
Regarding claims 9-10 and 11: As discussed above, Hevesi teaches and IGU comprising a first ply having first and second opposing surfaces connected to a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface. The coating comprises the following;
	The coating comprises 

    PNG
    media_image1.png
    34
    547
    media_image1.png
    Greyscale

The above coating comprises a first phase adjustment layer (D1), a first metal functional layer (IR1), a first primer layer (Abs1 and/or B1), a second phase adjustment layer (D2), a second metal functional layer (IR2), a second primer layer (B2), a third phase adjustment layer (D3), a third metal functional layer (IR3), a third primer layer (B3) and a fourth phase adjustment layer (D4).
Hevesi’s IR1 is a single IR reflecting film corresponding to a first metal functional layer as claimed. 
Hevesi’s first primer layer (Abs1 and/or B1) includes titanium (see 0035, 0081-0082, Examples) and has a thickness as claimed (see Examples 2, 7-10, 12, 20-21, 23-27 in Table 1 wherein Abs1 and B1, both including Ti, is a composite layer having a total thickness falling within the range claimed, Examples 14-15, 17 and 19 in Table 1 wherein Abs1 is a single layer of Ti having a thickness within the range claimed and B1 
The second metal functional layer is an IR reflective continuous metallic film of silver and there is an absorptive film ABs2 thereon. Although Hevesi’s Example includes Ti instead of NiCr for this absorptive film, as Hevesi teaches that absorptive films of their invention can be NiCr (0035), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a NiCr absorptive film in a location as claimed. Alternatively, it would have been obvious in view of Hevesi’s disclosure to have the infrared reflective film over the AB2 of NiCr with a reasonable expectation of success. 
Regarding claims 13- 15, 21 and 22: Each of the first metal functional layer and the third metal functional layer are IR reflective films of continuous silver.
Regarding claim 17: As also discussed, the first phase adjustment layer comprises a first zinc stannate film and a ZnO second film (0079). The second phase adjustment layer and third phase adjustment layer can comprise a ZnO film, a second zinc stannate film and a third ZnO film see 0086, 0091) and the fourth phase adjustment layer comprises a first ZnO film and a second zinc stannate film (0084). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Hevesi (US Pub 20130057951) as applied to claim 1 and 9 above, in view of Polcyn (US Pub20110236715).
As discussed above, Hevesi teaches the inventions of claims 1 and 9. 
Regarding claims 7 and 16: Hevesi’s phase adjustment layers have an optical thickness as claimed (note Table 1 D1, D2, D3 and D4 are optical thicknesses in angstroms) but they fail to teach a protective layer having a thickness as claimed. However, Hevesi does not exclude such a layer and instead, only generally teach a low-e coating. 
	As Polcyn, who similarly teaches a low-e coating, discloses the desire for a protective layer, which is of a material (refractive index) and having a physical thickness (see 0053) that would provide for an optical thickness as claimed, for providing mechanical protection (0053), it would have been obvious to one having ordinary skill at the time of invention to add a protective layer according to Polcyn to provide protection. 

3.	Claims 1, 3-11, 13-21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn (US Pub 20110236715) in view of either one of Hevesi (US Pub 20130057951) or Roquiny (US Pub 20080311389).
Regarding claims 1, 6 and 18: Polcyn teaches an IGU comprising a first ply having first and second opposing surfaces connected, and spaced from, a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface (Figure 1, 0029). The coating comprises the following;

    PNG
    media_image2.png
    504
    840
    media_image2.png
    Greyscale

	Polcyn’s first metal functional layer is a single IR reflective film and their first primer layer includes that of titanium, etc. with a thickness overlapping the range claimed (see 0041, 0046, 0050) providing for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Polcyn’s third metal layer comprises an infrared reflective film of silver but they fail to teach said film being over an absorptive film of copper. However, Polcyn does not exclude such a film and instead, only generally teaches a low-e coating. 
	As Hevesi and Roquiny, who both similarly teach low-e coatings, disclose that an absorbent film can be place immediately under infrared reflective films for absorbance (see abstract, 0048, 0052, and teaching the absorbing film being 1-7nm thick in 0055 of Hevesi and abstract, 0030 and teaching the absorbing film being 0.3-10nm thick in 0035 of Roquiny) and suggests that such an absorbent layer can be copper (0092 in Hevesi and abstract in Roquiny), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include an absorptive film of copper according to 
Regarding claims 3 and 19: The first metal functional layer is an IR reflective film of continuous silver (0040).
Regarding claim 4 and 20: The second metal functional layer shown above is discussed as being an IR reflective discontinuous metallic film (see 0045), however, Polcyn doesn’t require their second metal layer to be discontinuous (see 0058) (i.e. can be continuous). 
Regarding claim 5: As discussed, the second metal functional layer can be an IR reflective continuous metallic film but Polcyn fails to teach said film having an absorptive film of NiCr. However, Polcyn does not exclude such a film and instead, only generally teaches a low-e coating. 
	As Hevesi and Roquiny, who both similarly teach low-e coatings, disclose that an absorbent film can be place immediately under or over infrared reflective films for absorbance (see abstract, 0048, 0052 of Hevesi and abstract, 0030 of Roquiny) and suggests that such an absorbent can be NiCr (0035 in Hevesi and abstract in Roquiny), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include an absorptive film of NiCr according to Hevesi or Roquiny in order to obtain absorbance. 
Regarding claim 7: Polcyn teaches materials (refractive indices) and physical thicknesses for first (see 0036-0039), second (see 0042-0044), third (0047-0048) and fourth (0051-0052) phase adjustment layers that would give optical thicknesses as claimed. The coating also includes a protective layer 80 of a material (refractive index) 
Regarding claim 8: The first phase adjustment layer comprises a first zinc stannate film (42) and a ZnO second film (44) (0036-0037). The second phase adjustment layer comprising a first ZnO film (52), a second zinc stannate film (54) and a third ZnO film (56) (0042). The third phase adjustment layer comprises a first film comprising ZnO (64), a second zinc stannate film (66) and a third ZnO film (68) (0047). The fourth phase adjustment layer comprises a first ZnO film (76) and a second zinc stannate film (78) (0051). 
Regarding claims 9-10 and 11: As discussed above, Polcyn teaches and IGU comprising a first ply having first and second opposing surfaces connected to a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface. The coating comprises the following;
	
    PNG
    media_image2.png
    504
    840
    media_image2.png
    Greyscale

	

As also discussed above, the second metal functional layer shown above can comprise an IR reflective continuous metal film comprising silver and for reasons above, it would have been obvious to also include an absorptive NiCr film. 
Regarding claims 13- 15, 21 and 22: Each of the first metal functional layer and the third metal functional layer are IR reflective films of continuous silver (0040, 0049).
Regarding claim 16: As discussed above, Polcyn teaches materials (refractive indices) and physical thicknesses for first, second, third and fourth phase adjustment layers that would give optical thicknesses as claimed. The coating also includes a protective layer 80 of a material (refractive index) and having a physical thickness that would provide for an optical thickness as claimed 
Regarding claim 17: As also discussed, the first phase adjustment layer comprises a first zinc stannate film (42) and a ZnO second film (44). The second phase adjustment layer comprising a first ZnO film (52), a second zinc stannate film (54) and a third ZnO film (56). The third phase adjustment layer comprises a first film comprising ZnO (64), a second zinc stannate film (66) and a third ZnO film (68). The fourth phase adjustment layer comprises a first ZnO film (76) and a second zinc stannate film (78). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-11, 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 10,345,499. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art discussed in the Office Action above. 
Claims 1, 3-11, 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 10,539,726. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art discussed in the Office Action above. 
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. 
	 Applicants initially argue that Hevesi fails to teach the claimed inventions because they do not teach a first primer having a thickness as claimed. In contrast, 
	This is not persuasive. Initially the Examiner notes that Applicants arguing that their claimed primer is titanium is not a requirement in at least claim 1 and nowhere in any of the claims does it require the claimed primer to be oxidized nor exclude the possibility that it can act as an absorbent layer and a protective layer. In contrast, the claims only recite “primer” which is simply any material that is deposited before another (i.e. a layer before a dielectric). 
Further, although the Examiner agrees that Hevesi does disclose a Abs1 and B1, wherein Ti can serve as absorbent and a protective layer and discusses various thicknesses for such layers as argued in par. 0081, Hevesi in no way requires their Abs1 layer to be 1.3nm thick and the barrier layer B1 to be 1.4nm thick. For Example, see Examples 2-21, 23-28 in Table 1 which include Abs1 having a thickness other than 1.3nm and Hevesi clearly discusses in their par. 0082 that their B2 layer can be 1-2nm thick. 
Further, for reasons discussed in the Office Action, either one of Hevesi’s Abs1 layer or B1 layer or even both Abs1 and B1 together as a composite layer will meet the primer limitation as claimed. Specifically, Abs1 and B1 both include Ti which is the only compositional requirement claimed and Abs1 and B1, individually or in total, have thicknesses falling within the range claimed (see Examples 2, 7-10, 12, 20-21, 23-27 in Table 1 wherein Abs1 and 
Applicants argue that Hevesi fails to teach a primer with a thickness as claimed in combination with an absorbent layer under a third IR layer as claimed because Hevesi’s Example 37 is the only Example having such an lower absorbent layer and the first Ti primer total thickness is outside the claimed range.
This is not persuasive because although Example 37 may not meet all the requirements claimed, a reference is not limited to their Examples but instead, by what they teach as a whole. In the instant case, Hevesi clearly teaches as a whole that their stack can include an absorbent layer under a third IR layer, wherein absorbent layers can be copper and an Abs1 and/or B1 layer (s) of Ti, meeting the recited first primer, can be present with a thickness failing within the range claimed (see Tables and 0082). 
Applicants argue that Hevesi does not disclose or suggest a first primer of Ti over and in direct contact with a first metal functional layer having a thickness as claimed in combination with a second functional layer and an absorptive film comprising a Ni-Cr alloy as required by claim 9 because as discussed, Hevesi teaches Ti serving as both an absorbent and protective layer.
This is not persuasive. Initially the Examiner notes that the claim does not require a first primer in “direct contact” as argued. Further, regardless of whether or not Hevesi teaches Ti serving as both an absorbent and protective layer in no way means that the 
Applicants argue that Polcyn fails to teach the claimed invention because they fail to teach an absorbent layer of copper under a third functional layer as claimed and although the Office asserts that such a layer would have been obvious in view of Hevesi, this is not the case. Specifically, Applicants’ argue that although Hevesi does mention that such absorbent layers can be on top or underneath functional layers, since Hevesi discloses placing absorbent layers on top reduces risks associated with heating, one having ordinary skill would not be motivated to place an absorbent layer under a functional layer if intending to be heated.
This is not persuasive. Initially, athough the Examiner agrees that Hevesi does discuss that placing absorbent layers on top reduces risks associated with heating, Hevesi no way requires such an orientation. Instead, Hevesi’s paragraph 0048 is just discussing that top placement is advantageous. Further, even though Hevesi is discussing that top placement is advantageous if intending to be heated, Hevesi in no way teaches away from a bottom placement. Instead, Hevesi is just discussing a preferred orientation if to be heated. Further, it is noted that even if Hevesi is teaching that top 
Applicants argue that it would not have been obvious to use an absorbent layer of copper under their third IR layer in view of Hevesi because Hevesi’s Example 37 is the only Example that includes such an absorbent layer placement and it is that of Ti which Hevesi discusses serves as both an absorbent and protective layer.
This is not persuasive. Although Hevesi’s Example 37 is the only Example that includes an underlying absorbent layer and that layer is Ti instead of copper, this in no way excludes having an absorbent layer of copper as claimed. Specifically, a reference is not limited to their Examples but instead, what they teach as a whole. For example, although Hevesi’s Example may include Ti being used as an absorbent and protective layer, they in no way limit their layers to only be that of Ti instead of other metals (see par. 0035, 0092, etc.). Additionally, both Example 37 and par. 0048 clearly show that an Abs3 absorbent layer can be under a third IR layer and Hevesi clearly teaches that Ab3 can be Cu (0092). As such, the claimed placement and material would have been obvious. 
Applicants argue that Hevesi’s Example 37 having an underlying Ti absorbing layer results in different properties than Applicants Examples 2 and 3 having an underlying copper layer.

Applicants argue that Hevesi’s Example 37 including an absorbent layer under a third IR layer includes a b* shift of 4.9 (see Hevesi’s Table 2) and as Hevesi discloses in their paragraph 0059 that b* shift is at most 3.7, preferably at most 3.1, one having ordinary skill would not have found it obvious to incorporate an absorbing layer as claimed under a third IR layer.

Applicants argue that as Polcyn discloses the use of subcritical metallic layers to absorb visible radiation, it would not have been obvious to further include an absorbent layer disclosed by Hevesi to absorb additional visible radiation.
This is not persuasive. Although Polcyn does generally discuss metallic layers that can be visibly absorbing, this in no way excludes adding more absorbing layers nor does Polcyn teach away from additional absorbing layers. Specifically, one having ordinary skill would have found it obvious that if additional absorbance was desired, it would have been obvious to add additional absorbing layers. Given that Hevesi teaches additional absorbing layers, and locations of said layers, modifying Polcyn with Hevesi would have been obvious. 
Applicants argue against the Office’s assertion that it would have been obvious to modify Polcyn with Roquiny to include an absorbing film of copper under a third IR layer 
This is not persuasive. Although the Examiner agrees that Roquiny only discusses in detail single and double IR layer stacks and does not explicitly disclose a stack having three IR layers, Roquiny does not teach away from three IR layers either. Instead, Roquiny only generally teaches stacks having “at least one functional layer” (abstract) and even “at least two functional layers” (see 0048) which would allow for a stack having three IR layers. Further, although Roquiny does not provide explicit examples or discussion of a three IR layer stack, Roquiny is from the same field of endeavor to that of Polcyn of a low-e stack comprising alternating IR layers and dielectrics. Additionally, it is noted that Roquiny was relied upon in the Office Action merely to indicate that it is well known and desired in the art to place absorbing layers of Cu under IR reflecting layers and given that Polcyn’s third functional layer is an IR reflecting layer, it would have been obvious to modify Polcyn to include an underlying absorbing layer of Cu. Further, it is noted for the record that Rowuiny even teaches that the placement of the absorbing layer is desirably with the IR layer furthest away from the glass substrate (see 0049). Given that Polcyn’s third IR reflecting layer is the one furthest from their glass, again, adding it to Polcyn’s third IR reflecting layer would have been obvious. 
Applicants argue that as Polcyn discloses the use of subcritical metallic layers to absorb visible radiation, it would not have been obvious to further include an absorbent layer disclosed by Roquiny to absorb additional visible radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784